Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 000-25674 SKILLSOFT PUBLIC LIMITED COMPANY (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) REPUBLIC OF IRELAND N/A (STATE OR OTHER JURISDICTION OF (I.R.S. EMPLOYER INCORPORATION OR ORGANIZATION) IDENTIFICATION NO.) 107 NORTHEASTERN BOULEVARD NASHUA, NEW HAMPSHIRE 03062 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: (603) 324-3000 Not Applicable (FORMER NAME, FORMER ADDRESS AND FORMER FISCAL YEAR, IF CHANGED SINCE LAST REPORT) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerR Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes£ No R On December 5, 2008, the registrant had outstanding 101,672,676 Ordinary Shares (issued or issuable in exchange for the registrant’s outstanding American Depositary Shares). SKILLSOFT PLC FORM 10-Q FOR THE QUARTER ENDED OCTOBER 31, 2008 TABLE OF CONTENTS PAGE NO. PART I — FINANCIAL INFORMATION 3 Item 1. Unaudited Condensed Consolidated Financial Statements: 3 Condensed Consolidated Balance Sheets as of October 31, 2008 and January 31, 2008 3 Condensed Consolidated Income Statements for the Three and Nine Months Ended October 31, 2008 and 2007 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended October 31, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 PART II — OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 42 Item 4. Submission of Matters to a Vote of Security Holders 42 Item 5. Other Information 43 Item 6. Exhibits 43 SIGNATURE 44 EXHIBIT INDEX 45 EX-31.1 Section 302 Certification of CEO EX-31.2 Section 302 Certification of CFO EX-32.1 Section 906 Certification of CEO EX-32.2 Section 906 Certification of CFO ~ 2 ~ Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. — CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SKILLSOFT PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) OCTOBER 31, 2008 (Unaudited) JANUARY 31, 2008 ASSETS Current Assets: Cash and cash equivalents $ 64,764 $ 76,059 Short-term investments 8,804 13,525 Restricted cash 3,745 3,963 Accounts receivable, net 72,546 171,708 Prepaid expenses and other current assets 19,114 29,061 Deferred tax assets 10,326 13,476 Total current assets 179,299 307,792 Property and equipment, net 7,914 7,210 Intangible assets, net 16,242 29,887 Goodwill 256,606 256,196 Deferred tax assets 75,005 87,866 Other assets 3,702 7,730 Total assets $ 538,768 $ 696,681 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long term debt $ 1,455 $ 2,000 Accounts payable 1,772 2,139 Accrued compensation 7,952 24,577 Accrued expenses 19,528 29,507 Deferred revenue 142,642 219,161 Total current liabilities 173,349 277,384 Long-term debt 142,242 197,000 Other long-term liabilities 5,932 9,209 Total long-term liabilities 148,174 206,209 Commitments and contingencies (Note 12) Shareholders' equity: Ordinary shares, €0.11 par value: 250,000,000 shares authorized; 104,088,871 and 111,663,813 shares issued at October 31, 2008 and January 31, 2008, respectively 11,342 12,397 Additional paid-in capital 541,967 591,303 Treasury stock, at cost, 657,100 and 6,533,884 ordinary shares at October 31, 2008 and January 31, 2008, respectively (5,401 ) (24,524 ) Accumulated deficit (329,678 ) (361,663 ) Accumulated other comprehensive loss (985 ) (4,425 ) Total stockholders' equity 217,245 213,088 Total liabilities and stockholders' equity $ 538,768 $ 696,681 The accompanying notes are an integral part of these condensed consolidated financial statements. ~ 3 ~ Table of Contents SKILLSOFT PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED INCOME STATEMENTS (UNAUDITED, IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) THREE MONTHS ENDED NINE MONTHS ENDED OCTOBER 31, OCTOBER 31, 2008 2007 2008 2007 Revenues $ 83,064 $ 75,124 $ 248,039 $ 203,733 Cost of revenues (1) 9,374 8,282 28,013 23,827 Cost of revenues - amortization of intangible assets 1,690 1,740 5,170 3,683 Gross profit 72,000 65,102 214,856 176,223 Operating expenses: Research and development (1) 12,138 13,710 38,136 35,315 Selling and marketing (1) 26,387 25,227 82,185 71,489 General and administrative (1) 9,130 9,449 27,454 25,572 Amortization of intangible assets 2,738 3,634 8,475 7,955 Merger and integration related expenses - 2,616 761 11,144 SEC investigation - 105 49 1,328 Total operating expenses 50,393 54,741 157,060 152,803 Operating income 21,607 10,361 57,796 23,420 Other income (expense), net 752 (642 ) (282 ) (1,026 ) Interest income 248 654 1,440 2,990 Interest expense (3,103 ) (3,927 ) (10,116 ) (7,741 ) Income before provision (benefit) for income taxes from continuing operations 19,504 6,446 48,838 17,643 Provision (benefit) for income taxes 7,438 270 18,790 (7,886 ) Income from continuing operations 12,066 6,176 30,048 25,529 (Loss) income from discontinued operations, net of income taxes (2) (37 ) (351 ) 1,937 173 Net income $ 12,029 $ 5,825 $ 31,985 $ 25,702 Net income per share (Note 10): Basic - continuing operations $ 0.12 $ 0.06 $ 0.29 $ 0.25 Basic - discontinued operations $ (0.00 ) $ (0.00 ) $ 0.02 $ 0.00 $ 0.12 $ 0.06 $ 0.31 $ 0.25 Basic weighted average common shares outstanding 104,182,736 104,789,720 104,779,876 104,165,555 Diluted - continuing operations $ 0.11 $ 0.06 $ 0.28 $ 0.24 Diluted - discontinued operations $ (0.00 ) $ (0.00 ) $ 0.02 $ 0.00 $ 0.11 $ 0.05 † $ 0.29 † $ 0.24 Diluted weighted average commonshares outstanding 107,500,272 108,552,456 108,656,388 108,018,673 †Does not add due to rounding. (1) Share-based compensation included in cost of revenues and operating expenses: THREE MONTHS ENDED OCTOBER 31, NINE MONTHS ENDED OCTOBER 31, 2008 2007 2008 2007 Cost of revenues $ 52 $ 54 $ 163 $ 119 Research and development 227 226 695 659 Selling and marketing 412 442 1,434 1,309 General and administrative 731 657 2,212 1,921 (2) Discontinued operations: Income tax (benefit) expense $ (25 ) $ (311 ) $ 1,306 $ 76 The accompanying notes are an integral part of these condensed consolidated financial statements. ~ 4 ~ Table of Contents SKILLSOFT PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED, IN THOUSANDS) NINE MONTHS ENDED OCTOBER 31, 2008 2007 Cash flows from operating activities from continuing operations: Income from continuing operations $ 30,048 $ 25,529 Adjustments to reconcile net income from continuing operations to net cash provided by operating activities: Share-based compensation 4,504 4,008 Depreciation and amortization 3,921 5,481 Amortization of intangible assets 13,645 11,638 (Recovery of) provision for bad debts (187 ) 470 Provision (benefit) for income taxes - non-cash 15,727 (8,986 ) Non-cash interest expense 898 481 Realized loss on sale of assets, net - (58 ) Tax benefit related to exercise of non-qualified stock options (1,247 ) - Changes in current assets and liabilities, net of acquisitions: Accounts receivable 92,756 36,344 Prepaid expenses and other current assets 7,907 14,145 Accounts payable (858 ) (1,313 ) Accrued expenses, including long-term (23,395 ) (45,563 ) Deferred revenue (68,608 ) (33,707 ) Deferred tax asset 306 - Net cash provided by operating activities from continuing operations 75,417 8,469 Cash flows from investing activities from continuing operations: Purchases of property and equipment (4,066 ) (2,321 ) Cash used in purchase of business, net of cash acquired (250 ) (278,923 ) Purchases of investments (18,545 ) (9,575 ) Maturities of investments 23,337 48,378 Release of restricted cash, net 218 16,183 Net cash provided by (used in) investing activities from continuing operations 694 (226,258 ) Cash flows from financing activities from continuing operations: Borrowings under long term debt, net of debt financing costs - 194,133 Exercise of stock options 16,412 8,280 Proceeds from employee stock purchase plan 3,063 2,776 Principal payment on long term debt (55,303 ) (500 ) Acquisition of treasury stock (56,495 ) - Tax benefit related to exercise of non-qualified stock options 1,247 - Net cash (used in) provided by financing activities from continuing operations (91,076 ) 204,689 Change in cash from discontinued operations 6,880 (7,013 ) Effect of exchange rate changes on cash and cash equivalents (3,210 ) 1,864 Net increase in cash and cash equivalents (11,295 ) (18,249 ) Cash and cash equivalents, beginning of period 76,059 48,612 Cash and cash equivalents, end of period $ 64,764 $ 30,363 The accompanying notes are an integral part of these condensed consolidated financial statements. ~ 5 ~ Table of Contents SKILLSOFT PLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. THE COMPANY SkillSoft
